Exhibit 10.6

HANGAR RENTAL AGREEMENT

This Hangar Rental Agreement (the “Rental Agreement”), made and executed on the
___30th___ day of August, 2013, by and between Murphy Oil USA, Inc.
(“MOUSA”) and MURPHY OIL CORPORATION (“Murphy”).

WITNESSETH:

1.  MOUSA is a Delaware corporation with offices at 422 North Washington Avenue,
El Dorado, Arkansas 71730.

 

2.  Murphy is a Delaware corporation, with offices at 200 East Peach Street, El
Dorado, Arkansas 71730.

 

3.  MOUSA is the sole owner of civil aircraft number N370M known as a Citation
C560XL based at El Dorado, Arkansas (“the MOUSA Aircraft”).

 

4.  MOUSA is desirous of using and Murphy is desirous of providing Murphy’s
hangar for the daily storage of the Aircraft and for the use of certain
equipment necessary to move and handle the aircraft.

 

NOW THEREFORE, the parties hereto, for consideration hereinafter named, and
other good and valuable consideration, hereby agree that:

 

1.

The aircraft will be stored in Murphy’s hangar in El Dorado, Arkansas. The
Aircraft may be moved by Murphy personnel for purposes of rearranging or
removing other planes in the hangar. MOUSA shall have access to such equipment
and tools necessary to move the aircraft and such other incidental equipment use
as from time to time may be expedient.

 

2.

MOUSA shall be responsible for upkeep and maintenance of the Aircraft. MOUSA
shall have access at all reasonable times to perform maintenance and upkeep of
the Aircraft, but shall endeavor to provide notice to Murphy and work closely
with Murphy on scheduling issues. FAA, NFPA and OSHA regulations do not permit
the operation of aircraft engines inside storage hangar areas.

 

3.

The parties agree to keep their respective aircraft insured, with a  company or
companies of nationally recognized responsibility and standing reasonably
acceptable to the other party, for hull damage and liability for personal
injuries, death or property damage, arising from or in any manner occasioned by
the acts or negligence of the parties or others in custody, operation or use



--------------------------------------------------------------------------------

 

of the aircraft, with losses under the hull damage policies payable to the
Lessor or owner of the aircraft. In addition, Murphy agrees to maintain and keep
in force Hangarkeepers Liability insurance and property damage insurance
covering the Hangar building and its contents insured with a company or
companies of nationally recognized responsibility and standing. MOUSA and Murphy
each agree to name the other as an additional insured on said policies (except
property damage on building and its contents) and have its policies endorsed to
waive underwriter’s right of subrogation against the other party. Each party
agrees to deliver insurance certificates confirming the insurance coverage
required hereunder.

 

4.

Murphy and MOUSA assume liability for, and shall indemnify, protect, save and
keep harmless the other party and its agents, servants, successors and assigns
(an “Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses, including legal
expenses, of whatsoever kind and nature, imposed on, incurred by or asserted
against any Indemnitee, in any way relating to or arising out of such party’s
performance under this agreement; provided, however, that a party shall not be
required to indemnify any Indemnitee for loss or liability resulting solely from
the willful misconduct or gross negligence of such Indemnitee. The provisions of
this Section shall survive the expiration or earlier termination of this Hangar
Rental Agreement.

 

5.

All risks of loss or damage to the Aircraft pursuant to this Hangar Rental
Agreement, from whatever cause (except for acts or willful misconduct or gross
negligence of Murphy or its officers, agent, servants or employees), are hereby
assumed by MOUSA.

 

6.

The parties agree that monthly rent shall be $500 and shall be payable in
advance on the 1st of each month.

 

7.

The term of this Hangar Rental Agreement is from month to month unless and until
cancelled by either party upon sixty (60) days written notice to the other.

 

8.

This Hangar Rental Agreement shall be construed in accordance with and governed
by the laws of the State of Arkansas.

 

9.

All notices and other communications under this Hangar Rental Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt or refusal to accept receipt) by delivery in person, by



--------------------------------------------------------------------------------

 

telefax or e-mail (with a simultaneous confirmation copy sent by first class
mail properly addressed and postage prepaid), or by a reputable overnight
courier service, addressed as follows:

 

If to MOUSA:                        Murphy Oil USA, Inc.

                                                422 North Washington Avenue 

                                                El Dorado, AR  71730

                                                Attn: John Moore

                                                Telephone: (870) 875-7517

                                                Telefax: (870) 862-5299

 

If to Murphy:                        Murphy Oil Corporation

                                                200 East Peach St (71730)

                                                P.O. Box 7000

                                                El Dorado, AR 71731-7000

                                                Attn: Kelli M. Hammock

                                                Telephone: (870) 864-6286

                                                Telefax: (870) 864-6231

 

or to such other person or address as either party shall from time to time
designate by writing to the other party.

 

10.

If any provision of this Hangar Rental Agreement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions shall not be affected or impaired.

 

11.

This Hangar Rental Agreement constitutes the entire agreement, both written and
oral, among the parties and their respective representatives with respect to the
subject matter hereof and is not intended to confer upon any other person any
rights or remedies hereunder not expressly granted thereto. This Hangar Rental
Agreement shall not be amended or modified unless in writing duly signed by the
parties.

 

12.

This Hangar Rental Agreement may be executed in counterparts, each of which
shall be deemed an original, but all counterparts shall constitute one
instrument.





--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the parties hereto have placed their hands on this 30th day
of August 2013.

 

 

 

 

 

 

 

 

 

MURPHY OIL CORPORATION

 

MURPHY OIL USA, INC.

 

 

 

 

 

 

 

BY:

/s/ Walter K. Compton

 

BY:

/s/ John A. Moore

 

 

 

 

 

 

 

 

NAME:

Walter K. Compton

 

NAME:

John A. Moore

 

 

 

 

 

 

 

TITLE:

Senior Vice President and General Cousel

 

TITLE:

General Counsel and Secretary

 

 

[Signature Page to Hangar Rental Agreement]



--------------------------------------------------------------------------------